DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by      Gardner (US 20100258685, hereinafter referred to as “Gardner”).

Regarding claim 12, Gardner discloses a retainer (Fig. 4, tube retainer of a row 10 of utility holders 12) configured to receive at least one elongated member (Figs 5 and 7,  utility lines 28) in a vehicle (due to interpretation of “in a vehicle” as being intended use feature, the row of utility holders can be adapted to use in a vehicle), the retainer (10) comprising: first and second receptacles (see annotated figure A below) each configured to receive an elongated member (see annotated figure A below, and [0026] lines 8-13), the first and second receptacles (see annotated figure A below) each including outermost walls collectively defining a gap therebetween (see annotated figure A below) to allow for flexure of the first and second receptacles ([0032] lines 1-2, holder 12 made of plastic, therefore, should be relatively flexible allowing flexure of receptacles 18, also [0031] lines 1-9, tabs 26 can be pressed upon application of pressure implying that the fingers 14 are resilient/flexible); and at least one finger extending upwardly from the first receptacle along a vertical height of the retainer and towards the second receptacle (see annotated figure A below), the at least one finger extending beyond the outermost wall of the first receptacle (see annotated figure A below) so as to obstruct the gap defined between the first and second receptacles to inhibit receipt of the elongated member within the gap (examiner is interpreting “to obstruct the gap …. to inhibit receipt” as meaning "to hinder" (see online dictionary definition of “to obstruct” from merriam-webster.com: “2: to hinder from passage”,  https://www.merriam-webster.com/dictionary/obstruct), which means to make more difficult the receipt of the elongated member 28 within the gap, because of the fact that only one finger extending from the first receptacle is claimed to be disposed within the gap (note: the finger extending beyond the outermost wall of the second receptacle is not claimed, thus it would not be possible to completely obstruct the entire gap using just one finger of the first receptacle).


Annotated Figure A of Fig. 4 of Gardner

    PNG
    media_image1.png
    411
    667
    media_image1.png
    Greyscale


Regarding claim 13, Gardner discloses wherein the first receptacle, the second receptacle, and the at least one finger each define a substantially equivalent wall thickness (see annotated figure A above, wall thickness appear to be substantially same for finger and receptacles). 

Regarding claim 14, Gardner discloses wherein the at least one finger includes a first finger extending directly upward from the first receptacle towards the second receptacle (see annotated figure A above) and a second finger extending directly upward from the second receptacle towards the first receptacle (see annotated figure A above).

Regarding claim 15, Gardner discloses wherein the first finger and the second finger each define a free terminal end to allow for relative movement between the first finger and the second finger (Fig. 4 and [0031] lines 1-9, tabs 26/fingers can be pressed upon application of pressure implying that the fingers are resilient/flexible to allow relative movement).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1-11, and 17-20 allowed.  
Gardner fails to disclose “wherein …. the first finger and the second finger completely obstructing the gap so as to prevent positioning of the first elongate member or the second elongate member between the first receptacle and the second receptacle” of claim 1.  
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Zhou (CN 113561912A) discloses a wire harness clip with fingers and tabs. Flynn (WO 20140158437) discloses a clip assembly for retaining tubes. Tomoyoshi Onuki (JP 09317946A) discloses a tube retainer with criss-cross arrangement pattern.  Stuart (US 20040056158) discloses a clip holder for tubes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DING Y TAN/
Examiner, Art Unit 3632    

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632